Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 12/28/2020 with claim 1-19, 21 are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1-19, 21 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9:
 None of the references of record teaches or suggests the claimed METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE having the limitations/steps:
--“forming a chemical mechanical polishing (CMP) stop layer over the first ILD layer; forming a trench opening by patterning the CMP stop layer and the first ILD layer; forming an underlying first process mark by forming a first conductive layer in the trench opening;
forming a lower dielectric layer over the underlying first process mark; forming a middle dielectric layer over the lower dielectric layer; forming an upper dielectric layer over the middle dielectric layer; performing a planarization operation on the upper, middle and lower dielectric layers so that a part of the middle dielectric layer remains over the underlying first process mark; and
forming a second process mark by the lower dielectric layer by removing the remaining part of the middle dielectric layer. “--
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 10-19:
 None of the references of record teaches or suggests the claimed METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE having the limitations/steps: 
--“forming a chemical mechanical polishing (CMP) stop layer over the first ILD layer; forming a trench opening in a peripheral area and a via opening in a circuit area by patterning the CMP stop layer and the first ILD layer;
forming an underlying first process mark in the peripheral area and a via contact in the circuit area by forming a first conductive layer in the trench opening and the via opening, respectively;
forming a memory structure over the via contact;
forming a lower dielectric layer over the underlying first process mark and the memory structure;
forming a middle dielectric layer over the lower dielectric layer;
            forming an upper dielectric layer over the middle dielectric layer;
 performing a planarization operation on the upper, middle and lower dielectric layers so that a part of the middle dielectric layer remains over the underlying first process mark; and
forming a second process mark by the lower dielectric layer by removing the remaining part of the middle dielectric layer. “--
In combination with all other limitations /steps as recited in claim 10.

III/ Group III: Claims 21:
None of the references of record teaches or suggests the claimed METHOD OF
MANUFACTURING A SEMICONDUCTOR DEVICE having the limitations/steps: 
       --“forming a trench opening by patterning the first dielectric layer;
forming an underlying first process mark by forming a first conductive layer in the trench opening;
forming a lower dielectric layer over the underlying first process mark; forming a middle dielectric layer over the lower dielectric layer; forming an upper dielectric layer over the middle dielectric layer; performing a planarization operation on the upper, middle and lower dielectric layers so that a part of the middle dielectric layer remains over the underlying first process mark; and
forming a second process mark by the lower dielectric layer by removing the remaining part of the middle dielectric layer.”--.
In combination with all other limitations /steps as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Mihara (US 2016/0293719) discloses a SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING THE SAME
4.         Any inquiry concerning this communication or earlier communications from the examiner should be d16591961irected to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897